                                                                                                               FILED
                                                                                                    2/2/2021 4:26 PM
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                  Page 1 of 9 PageID 14            JOHN F. WARREN
                                                                                                    C:Ol INTV CLERK
                                                                                                   DALLAS COUNTY


                                           CC-21-00422-D
                                 CAUSE NO. _ _ _ _ __

  COURTNEY SEWELL,                               §    IN THE COURTY COURT AT LAW
                                                 §
         Plaintiff,                              §
                                                 §
  v.                                             §    NO.
                                                 §
  EXEL INC. D/B/A OHL SUPPLY CHAIN               §
  _(USA); and KOHLER CO.,                        §
                                                 §
              Defendants.                        §    OF DALLAS COUNTY, TEXAS

                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUOGE OF SAID COURT:

       NOW COMES COURTNEY SEWELL (hereinafter sometimes called "Plaintiff')

complaining of and about EXEL INC. D/8/A DHL SUPPLY CHAIN (USA) and KOHLER CO.

(hereinafter sometimes "Defendants"), and for cause of action would show unto the Court

the following:

                                          I.
                             DISCOVERY CONTROL PLAN LEVEL

       1.1.      Plaintiff intends to pursue this as a Level 3 case.     Plaintiff affirmatively

pleads that diswvery should be conducted under Level 3 of Rule 190 of the TEXAS RULES

OF CIVIL PROCEDURE.           Plaintiff respectfully requests that the Court enter a Level 3

Discovery Order setting forth: (i) a date or trial; (ii) a discovery period during which either

all discovery must be cu11c.lucted or all discovery requests must be served; [iii) deadlines for

amending or supplemenliug µleadings; (iv) deadlines for tiling affidavits pursuant to CPRC §

18.001; and (v) deadlines for designating expert witnesses.

                                               II.
                                    PARTIES AND SERVICE

       2.1.      Plaintiff, COURTNEY SEWELL, is an individual who at all relevant times was a


PLAINTIFF'S ORIGINAL PETITION                                                            Page 1
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                        Page 2 of 9 PageID 15



resident of Duncanville, Texas.        The last three digits of Plaintiffs driver's license n11mher

are 642, and the last three digits of his Social Security number are 516.

         7..7..   Defendant EXEL INC. D/R/ A DHJ. SUPPLY CHAIN (USA) is a foreign for-profit

corporation.       Defendant   EXEL INC, D/B/A DHL SUPPLY CHAIN                 (USA,) may be served with

process by serving the registered agent of said company, CT CORPORATION SYSTEM, at 1999

BRYAN ST, STE_ 900       DALLAS,IX..7.520.1.      SetvitP of said Defend;H'lt as rlP.srribed a hove rnn

be effected via certified mail, return receipt requested or by personal clelivery.

         2.3.     Defenda11L KOHLER CO. is a fureigu for-profit corpuratiun.                    Defeuudul

KQl-ILER CO. may be served with process by serving the registered agent of said company,

CT CORPORATION SYSTEM, at 1999 BRYAN ST., STE. 900, DALLAS, TX 75201.                            Service of

said Defendant as described above can be effected via certified mail, return receipt requested

or by personal delivery.

                                                   III,
                                    JURISDICTION AND VENUE

         3.1.     The subJect matter m controversy is withm the           _1u.nsd1ct1onal limits of this

court.

         3.2.     Plaintiff would show that Defendants had continuous and systematic contacts

\-\Tith thP c:;t;:itP of Texas sufficient to establish eeneral jurisdiction over said Defenclants.

         3.3.     Plaintiff would also show that the cause of aclion arose from or relates Lu U1e

contacts of Defendants to the state of Texas, thereby conferring specific jurisdiction with

respect to said Defend an ls.

         3.4.     Furthermore, Plai11Liff wuulu shuw that Defeuuaul~ engaged in aclivilie~

r,nnc:;tit11ting h11c:;inpc:;c:; in the state of Tn;:is as provided hy Sertion 17.047. of the Texas C:ivil

Practice and Remedies Code, in that said Oefondants committed             ;:i   tort or torts in whole or in


PLAINTIFF'S ORIGINAL PETITION                                                                        Page 2
 Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                Page 3 of 9 PageID 16



part in Texas

         3.5.   As required by Rule 47(c), TEXAS CIVIL PRACTICE AND REMEDIES CODE,

Plaintiffs counsel states that Plaintiff seeks monetary relief over $250,000 but not more than

$1,000,000, and Plaintiff demands judgment for all the other relief to which she is deemed

justly entitled.   The amount of monetary relief actually awarded, however, will ultimately

be determined by a jury.     Plaintiff also seeks pre-judgment and post-judgment interest at

the highest legal rate and as allowed by law.

         3.6.   Venue in Dallas County is proper in this cause under Section 15.002(a)(1) of

the Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                                IV.
                                           FACTS

         4.1.   On or about Wednesday, February 6, 2019, at or around 5:20 PM Plaintiff was

atthe KOHLER CO. warehouses located at 2020 N Polk St, DeSoto, TX 75115, in Dallas County

(the ,;Subject Premises") during normal business hours, engaged in employment activities

related to his employment with EXEL INC. D/8/A OHL SUPPLY CHAIN (USA).              Based on

information and belief, at all relevant times herein, the Subject Premises where Plaintiff was

working, and equipment used therein, was owned, managed, possessed, operated, and/or

under the control of Defendants KOHLER CO. and/or EXEL INC. D/8/A OHL SUPPLY CHAIN

(USA).

         4.2.   As Plaintiff was at the Subject Premises performing his usual work duties

inside the cab of a forklift, he was suddenly, unexpectedly, and without warning, forcefully

hit when product fell from another forklift being driven by one of KOHLER CO.'s and/ or EXEL

INC. D/8/ A OHL SUPPLY CHAIN (USA)'s employees, striking Plaintiff violently in his left

PLAINTIFF'S ORIGINAL PETITION                                                          Page 3
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                   Page 4 of 9 PageID 17



upper torso while he remained inside the cab of his vehicle.

       4.3.      At all times material hereto, there were no warnings provided to Plaintiff to

warn him of the hazardous activities and condition posed by the other forklift operator while

driving another forklift that had failed to secure the product that was being transported.

       4.4.   After the incident Plaintiff immediately began to feel pain in his body,

particularly his left upper extremity where is suffered torn ligaments and other injuries.

Plaintiff was taken for medical treatment of his acute injuries.     Plaintiffs doctors identified

injuries and provided Plaintiff with medical care and a treatment plan.

       4.5.    Based on information and belief, at all times material hereto, Defendants were

the owners, possessors, and operators, in control of and/or actively working and exercising

control of the area and equipment inside the Subject Premises where Plaintiff was injured

by a KOHLER CO. and/or EXEL INC. D/8/A OHL SUPPLY CHAIN (USA) employee.

       4.6.    Defendants, as owners and/or possessors and/or operators in control of the

premises and equipment owed Plaintiff a duty to exercise reasonable care for his safety.

       4.7.   All of Plaintiffs injuries occurred as a direct result of the KOHLER CO.'s and/or

EXEL INC. D/B /AD HL SUPPLY CHAIN (USA)' s employee's negligent use of equipment and/ or

negligent activities inside the Subject Premises and were proximately caused by the

dangerous activities described herein.

                                                V.
                    PLAINTIFF'S CLAIMS OF RESPONDEAT SUPERIOR

       5.1.    Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1-4. 7 above as if same were set forth at length herein.

       5.2.   At the time of Plaintiffs incident and his resulting injuries and immediately

prior thereto, based on information and belief, various managers and employees were acting

PLAINTIFF'S ORIGINAL PETITION                                                               Page 4
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                       Page 5 of 9 PageID 18



within the course and scope of their employment for Defendants.

       5.3.    At the time of Plaintiffs incident and his resulting injuries and immediately

prior thereto, on further information and belief, various managers, and employees were

engaged in the furtherance     ot Defendants' busine~s.
       5.4.    At the time of Plaintiffs incident and his resulting injuries and immediately

prior thereto, on further information and belief, various managers and employees were

engaged in accomplishing a task for which they were employed by Defendants.

       S.S.     Plaintiff invokes the doctrine of Respondeat Superior as against Defendants.

       5.6.     Plaintiff contends that Defendants, by and through agents, servants and/or

employees are liable for the negligent activity and dangerous conditions inside the Subject

Premises that resulted in the incident in question and for failing to exercise reasonable care for

Plaintiffs safety.

                                               VI.
                                        CAUSES OF ACTION

       6.1.     Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragrr1ph nos. l ·5.6 above as if same were $1:!l fu1 Lli at length herein.

NEGLIGENT ACTIVITY

       6.2.     Upon information and belief, Plaintiff would show that Defendant KOHLER CO.

and/or EXEL INC. D/B/A DHL SUPPLY CHAIN (USA), through agents, servants, and/or

employees, were negligent on the occasion in question by causing and/or creating an

unreasonably dangerous condition to exist and/or by engaging in a negligent activity(ies) on

the Subject Premises.     In order to prove his claim for negligent activity, Plaintiff would show

that his injuries resulted from a "contemporaneous activity itself rather than from a condition

created on the premises by the activity ..."    State v. Shumake, 199 S.W.3d 279, 284 (Tex.2006)

PLAINTIFF'S ORIGINAL PETITION                                                                Page 5
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                         Page 6 of 9 PageID 19



citing Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex.10992).

       6.3.    Upon information and belief, Plaintiff alleges that, upon the occasion in question,

Defendant KOHLER CO. and/or EXEL INC. D/B/A DHL SUPPLY CHAIN (USA), as employer,

and/or possessor, controller, occupier and/or agent of said owner, possessor, controller,

and/or occupier of the Subject Premises, forldift, and forldift operator, failed to U!:ie ordinary

care by various act!:i and omi!:isiom; in at least the following ways:

                   a. Negligently operating a forklift while transporting merchandise;
                   b. Negligently securing merchandise to a forklift for transport;
                   c. Failing to exercise ordinary care in conducting it!:i bu!:iiness
                      activities;
                   d. Failing to safely and prudently transport merchandise by forklift;
                   e. Creating and causing an unreasonably dangerous condition to
                      exist in the transport of merchandise by forklift;
                   f. Failing to exercise ordinary care in barricading its business
                      activity from personnel nearby;
                   g. Failure to use reasonable care in training and/or supervising its
                      employees; and
                   h. Failure to recognize, correct, warn, and/or barricade an
                      unreasonably dangi::rous activity from personnel nearby.

NONSUBSCRIBER

       6.4.    Upon information and belief; Plaintiff alleges that, upon the occasion in quest10n,

Defendant EXEL INC. D/D/A DIIL SUPPLY CHAIN (USA), as Plaintiff!:i employer, is a non-

nonsubscriber to Texas Workman's Compensation, and that Defendant EXEL INC. D/B/A

DHL SUPPLY CHAIN (USA) has, therefore, waived all of its common law defenses otherwise

available in a negligence cause of action including: (1) contributory or comparative

negligence; (2) assumption of risk; and (3) negligence of a fellow employee. Tex. Lab. Code

Ann.§ 406.033(a), (b).

                                             VII.
                                       PROXIMATE CAUSE

       7.1.    Plaintiff realleges and incorporates the facts and allegations that are set forth in

PLAINTIFF'S ORIGINAL PETITION                                                               Page 6
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                           Page 7 of 9 PageID 20



paragraph nos. 1-6.4 above as if same were set forth at length herein.

        7.2.        Each and every, all and singular of the foregoing acts and omissions, on the

part of Defendants, taken separately and/or collectively, constitute a direct and proximate

1.:c:1ust:: of the injuries and damaeP.s sP.t forth below.

                                                VIII.
                                        DAMAGES FOR PLAINTIFF

        8.1.        Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1-7.2 above as if same were set forth at length herein.

        8.2.        As a direct and proximate result of the occurrence m::idc the ba!".ii!".i of thi!:i

lawsuit, and Defendants' acts as described herein, Plaintiff suffered physical injuries and

sustained the following damages, the dollar value of which exceeds the minimum

jurisdictional limits of the Court:

               A    Reasonable 1nedital uu e duu expenses iu Lht:: µasl.              Thest::
                    expenses were incurred Ly Plaintiff for Lht:: 11t::1.:essa1-y <.:are anti
                    treatment of tht:: injuries resulli11g fro1n the incident complained
                    of herein and such charges a1 e reasonable and were usual and
                    customary charges for such senrices in the counties in which they
                    wPrP prmrirlerl;

               B. Reasonable and necessary medical care and expenses which will,
                    in reasonable probability, be incurred in the future;

               C, Physi1.:al pain and suffering in the past;

               D. Mental anguish in the past

               Ji   Physical impairment in the past;

               F. Disfigurement in the past;

               G. Lost wages in the past;

               H. Physical pain and suffering in the future;

               I.   Mental anguish in the future


PLAINTIFF'S ORIGINAL PETITION                                                                    Page 7
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                        Page 8 of 9 PageID 21




               J. Physical impairment which, in reasonable probability, will be
                  suffered in the future;

               K. Disfigurement in the future; and

               L. Lost wages and/or loss of earning capacity which, in reasonable
                  probability, will be suffered in the future.

       8..3.      Plaintiff reserves the right to   add to the list of damages that 1s set forth above
upon further investigation.

       8.4.       By reason uf the above, Plaintiff has suffereu losses and damages in a sum·

within the jurisdictional limits of the Court.

                                                    IX.
                          MISNOMER, ALTER-EGO and ASSUMED NAME

       C},1.        J11 llw event any parties are misnamed or 11111 included herein, it is Plai11I ifrs

contention that such was a "misnomer" and/or such parties are/were "alter egos" of parties

names herein.        Plaintiff relies upon Vernon's Texas Revised Civil Statutes Annotated, Art

6111, et seq., and Rule 7.8 of the Texas Rules of f.ivil Prot.edure in order ro properly inentify

the corporate Defendants herein.

                                                 X.
                                             DISCOVERY

       10.1.      Pursuanl Lu Rule 194 of the Texas Rules of Civil Procedure, Plaintiff re4uesls

Defendants. each separately. to disclose within thircy (30) days after the filing of the first

answer, the intormation and matenal descnbed m l{ule 194.2, 194,j, and 194.4 ot the Texas

Rules of Civil Procedure.

                                               PRAYER

       WHERF.FORF., PREMISES CONSIDERF.D, PJ;:iintiff, COURTNEY SEWELL, respertfully

prays thc11 lhe Defendants be cit·ed to rtppear and ;:mswer herein, ,rnd that upon a finrll her1ri11e


PLAINTIFF'S ORIGINAL PETITION                                                                   Page 8
Case 3:21-cv-00513-E Document 2-2 Filed 03/05/21                   Page 9 of 9 PageID 22



of the cause, judgment be entered for the Plaintiff against Defendants for damages in an

amount within the jurisdictional limits of the Court; together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by law;

post-judgment interest at the legal rate, costs of court; and such other and further relief to

which the Plaintiff may be entitled at law or in equity.



                                                  Respectfully submitted,


                                            By:       Isl Geoffrey E. Schorr
                                                  Geoffrey E. Schorr
                                                  Texas Bar No. 24029828
                                                  geoff@schorrfirm.com
                                                  A. Jared Aldinger
                                                  Texas Bar No. 24068456
                                                  jared@schorrfirm.com
                                                  Hutton W. Sentell
                                                  Texas Dar No. 24026655
                                                  hutton@schorrfirm.com

                                            SCHORR LAW FIRM,  P.C.
                                            328 W. Interstate 30, Suite 2
                                            Garl;::md, TX 75043
                                            Tel. (972) 226-8060
                                            Fax. (972) 226-9787

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                          Page 9
